FILED
                             NOT FOR PUBLICATION                            APR 27 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ARELY YAZMIN GUERRA CRUZ,                        No. 09-71933

               Petitioner,                       Agency No. A095-451-467

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted April 5, 2011 **

Before:        B. FLETCHER, CLIFTON, and BEA, Circuit Judges.

       Arely Yazmin Guerra Cruz, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to

reissue its previous decision denying her motion to reopen. We have jurisdiction

under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reopen, and review de novo claims of due process violations. Hernandez-

Velasquez v. Holder, 611 F.3d 1073, 1077 (9th Cir. 2010). We deny the petition

for review.

      The BIA did not abuse its discretion or violate due process in denying

Guerra Cruz’s motion to reissue because it had properly mailed the earlier decision

at Guerra Cruz’s last known addresses. See Singh v. Gonzales, 494 F.3d 1170,

1172 (9th Cir. 2007) (BIA fulfills its statutory duty of service if the decision is

mailed to the appropriate party at his or her address of record); Lata v. INS, 204

F.3d 1241, 1246 (9th Cir. 2000) (requiring error for petitioner to prevail on a due

process claim).

      PETITION FOR REVIEW DENIED.




                                           2                                     09-71933